DETAILED ACTION
This Office Action is in response to Applicant’s Amendment filed on 07/26/2021.  
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to inventprovisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 17-21, 23-26, 28, 29 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement for the following reasons. 
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More specifically, claim 1 contains subject matter “a controller coupled to the at least one coil and configured to operate  the at least one coil to produce a magnetic field that vibrates the magnetizable particle to directly mechanically stimulate and alter the activity of the at least one cell” which was not described in the specification in such a way as to reasonably 
Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More specifically, claim 17 contains subject matter “at least one coil located outside the subject's body …  applies the magnetic fields to the at least one magnetizable particle 
Dependent claims 18-21, 23-26, 28, 29 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(a) because the additional recited limitations fail to cure the 35 U.S.C. 112(a) issue in their respective base claims. Consequently, dependent claims 18-21, 23-
Claim Rejections - 35 U.S.C. § 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Weinberg; Irving N. (Pub. No.: US 20130204120 A1, hereinafter referred to as “Weinberg”) as evidenced by Lee et al. incorporated by reference in its entirety by the Applicants in instant application specification para. [0008] (Pub: Lee J, Chun YE, Han KS, Lee J, Woo DH, Lee CJ. Ca(2+) Entry is Required for Mechanical Stimulation-induced ATP Release from Astrocyte. Exp Neurobiol. 2015;24(1):17-23, herein after referred to as “Lee”).
As per independent Claim 17, Weinberg discloses an apparatus for stimulating at least one cell in a body of a subject (Here, the term “at least one cell” is being broadly yet reasonably interpreted as encompassing tissues, organs. Weinberg in at least abstract, [0002], [0004], [0006-0008], [0015-0037], fig. 2 for example discloses claimed subject-matter. More specifically, Weinberg in at least [0006], [0008], fig. 2, [0023-0025], [0033] discloses apparatus/applicator that can be adapted for stimulating at least one cell (i.e. tissue/organ/cell) in a body of a subject), the apparatus comprising: 
at least one magnetizable particle for introduction into the subject's body (Weinberg in at least [0006],  [0008], [0015], [0019], fig. 2, [0023-0025], [0028], [0030], [0032-0033], [0035], [0037] for example discloses at least one magnetizable particle/MNP for introduction into the subject's body. See at least Weinberg [0006] “use magnetic gradients to transport MNPs through a barrier… By utilizing a configuration of magnets …MNPs can be propelled, pushed, pulled or otherwise manipulated in relation to an anatomical and/or physiological barrier, to position, re-position or maintain the position(s) of the MNPs.”; [0037] “By introducing the MNP/therapeutic agent combination into a subject's bloodstream the MNP/therapeutic agent combination may then be subsequently transported and positioned within the subject's body via manipulation with magnets and/or an array of magnetic elements that produce magnetic fields. These magnets or magnetic elements may be provided … externally to the subject's body”); and 
at least one coil located outside the subject's body ( Weinberg in at least [0006], [0008], [0017], [0019], fig. 2, [0023-0025], [0027], [0033], [0037] discloses at least one coil/electromagnet (see esp. [0006], [0017], [0027]) located outside (see esp. [0008], [0017], [0006] “By utilizing a configuration of magnets (whether of the electromagnetic type or permanent magnets), MNPs can be propelled, pushed, pulled or otherwise manipulated in relation to an anatomical and/or physiological barrier, to position, re-position or maintain the position(s) of the MNPs.”),
wherein the at least one coil produces magnetic fields and applies the magnetic fields to the at least one magnetizable particle to generate motion of the at least one magnetizable particle, wherein the motion of the at least one magnetizable particle therapeutically activates the at least one cell (First, the claim limitation is being interpreted as encompassing both direct/indirect interactions/effects. Weinberg in at least [0006], [0008], [0017], [0019], fig. 2, [0023-0025], [0027], [0033], [0037] discloses wherein the at least one coil produces magnetic fields and at least indirectly applies the magnetic fields to the at least one magnetizable particle/MNP to at least indirectly generate motion of the at least one magnetizable particle, wherein the motion of the at least one magnetizable particle at least indirectly therapeutically activates the at least one cell. See at least Weinberg [0028-0029] “introduce MNPs into various parts of a subject's body including at the cellular level… the methodologies for introducing and transporting MNPs can be used to deliver therapy by repelling or attracting (e.g., pushing or pulling) MNP-laden cells to manipulate or effect the placement of such cells in a subject's body…MNP laden stem cells may be transported … into damaged tissue in order to treat disease or injury.” Weinberg [0033] “MNPs may be associated with a therapeutic agent, or may be used themselves for therapy. It is known that MNPs can be attracted to magnets (i.e., pulled), or repelled by magnets (i.e., pushed)…use one or more magnetic arrays that can push and/or pull MNPs. … to deliver drugs, cells, diagnostic agents, and other materials to organs or [0035] “Once transported across an organic barrier and delivered to a site, the MNPs may be heated through the application of an oscillating magnetic field (i.e., hyperthermia)”; Weinberg [0037] “By introducing the MNP/therapeutic agent combination into a subject's bloodstream the MNP/therapeutic agent combination may then be subsequently transported and positioned within the subject's body via manipulation with magnets and/or an array of magnetic elements that produce magnetic fields. These magnets or magnetic elements may be provided … externally to the subject's body.”).
Weinberg in the above embodiment used does not necessarily require the motion of the at least one magnetizable particle be a vibration that directly mechanically activates the at least one cell.
However, Weinberg discloses alternate hyperthermia embodiments wherein MNPs may be heated (i.e., hyperthermia) through the application of an external oscillating magnetic field  (see at least Weinberg [0035] “Once transported across an organic barrier and delivered to a site, the MNPs may be heated through the application of an oscillating magnetic field (i.e., hyperthermia).”) that suggests wherein the motion of the at least one magnetizable particle is a vibration that directly mechanically activates the at least one cell with the vibration occurring due to flip-flopping effect on the MNPs under the influence of the external oscillating magnetic field and the activation resulting due to combination of the magnetizable particle mechanical flip-flopping and the hyperthermia effect of the MNPs flip-flopping, when the term “activate” and “directly mechanically activates” in this limitation are interpreted in light of the instant application specification [0008] and [0018]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify motion of the magnetizable particle used to .

Claims 1, 17-21, 23-26, 28, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Weinberg in view of Anikeeva; Polina Olegovna et al. et al. (Pub. No.: US 20150150714 A1, hereinafter referred to as “Anikeeva”) as evidenced by Lee incorporated by reference in its entirety by the Applicants in instant application specification para. [0008].
As per independent Claim 1, Weinberg discloses an apparatus (Weinberg in at least abstract, [0002], [0004], [0006-0008], [0015-0037], fig. 2 for example discloses claimed subject-matter. More specifically, Weinberg in at least [0006], [0008], fig. 2, [0023-0025], [0033] discloses apparatus/applicator) comprising: 
a magnetizable particle introduced into a subject's body in a vicinity of at least one cell in the body (Weinberg in at least [0006],  [0008], [0015], [0019], fig. 2, [0023-0025], [0028], [0030], [0032-0033], [0035], [0037] for example discloses a magnetizable particle/MNP introduced into a subject's body in a vicinity of at least one  cell (see esp. Weinberg [0028], [0030], [0033], [0035], [0037]) in the body. See at least Weinberg [0006] “Disclosed embodiments use magnetic gradients to transport MNPs through a barrier… By utilizing a configuration of magnets …MNPs can be propelled, pushed, pulled or otherwise manipulated in 
at least one coil positioned external to the body (Weinberg in at least [0006], [0008], [0017], [0019], fig. 2, [0023-0025], [0027], [0033], [0037] discloses at least one coil/electromagnet (see esp. [0006], [0017], [0027]) positioned external (see esp. [0008], [0017], [0019], [0025], [0037], non-invasive/external positioning of electromagnet) to the body. See Weinberg at least [0006] “By utilizing a configuration of magnets (whether of the electromagnetic type or permanent magnets), MNPs can be propelled, pushed, pulled or otherwise manipulated in relation to an anatomical and/or physiological barrier, to position, re-position or maintain the position(s) of the MNPs.”), 
wherein the at least one coil produces a magnetic field that moves the magnetizable particle to therapeutically stimulate and alter the activity of the at least one cell (First, the claim limitation is being interpreted as encompassing both direct/indirect interactions/effects. Weinberg in at least [0006], [0008], [0017], [0019], fig. 2, [0023-0025], [0027], [0033], [0037] discloses wherein the at least one coil produces a magnetic field that at least indirectly moves the magnetizable particle/MNP  to at least indirectly therapeutically stimulate (see esp. Weinberg [0028-0031], [0033], [0035]) and at least indirectly alter the activity of the at least one cell. See at least Weinberg [0028-0029] “introduce MNPs into various parts of a subject's body including at the cellular level… the methodologies for introducing and transporting MNPs can be used to deliver therapy by repelling or attracting (e.g., pushing or pulling) MNP-laden cells to manipulate or effect the placement of such cells in a subject's body…MNP laden stem cells may be transported … into damaged tissue in order to treat disease or injury.” Weinberg [0033] “MNPs may be associated with a therapeutic agent, or may be used themselves for [0035] “Once transported across an organic barrier and delivered to a site, the MNPs may be heated through the application of an oscillating magnetic field (i.e., hyperthermia)”; Weinberg [0037] “By introducing the MNP/therapeutic agent combination into a subject's bloodstream the MNP/therapeutic agent combination may then be subsequently transported and positioned within the subject's body via manipulation with magnets and/or an array of magnetic elements that produce magnetic fields. These magnets or magnetic elements may be provided … externally to the subject's body.”).
Weinberg in the above embodiment used does not necessarily require vibrating of magnetizable particle to directly mechanically stimulate and alter the activity of the at least one cell. Further, Weinberg does not explicitly discloses the controller feature.
However, Weinberg discloses alternate hyperthermia embodiments wherein MNPs may be heated (i.e., hyperthermia) through the application of an oscillating magnetic field  (see at least Weinberg [0035] “Once transported across an organic barrier and delivered to a site, the MNPs may be heated through the application of an oscillating magnetic field (i.e., hyperthermia).”) that suggests vibrating of magnetizable particle which vibration directly mechanically stimulate and alter the activity of the at least one cell as claimed with the vibration occurring due to flip-flopping effect on the MNPs under the influence of the external oscillating magnetic field and the activation  and stimulation resulting due to combination of the magnetizable particle mechanical flip-flopping and the hyperthermia effect of the MNPs flip-
Please note that, the Applicant discusses and admits as prior art activation of nerves by direct mechanical stimulation in instant application para. [0008] (Instant application [0008] “Other investigators have noticed that … direct mechanical stimulation can activate nerves (see, the article by J Lee et al in the March 2015 publication in the journal Experimental Neurobiology entitled "Ca2+ entry is required for mechanical stimulation-induced ATP release from astrocytes;" hereby incorporated by reference in its entirety”). The non-patent literature to Lee on page 19 section titled “Mechanical Stimulation” explicitly states that the mechanical stimulation was performed by pressing (i.e. pressure application) the cell membrane with a glass pipette. Interpreting “directly mechanically activates the at least one cell” in light of instant application para. [0008] and Lee non-patent literature incorporated by reference in its entirety by the Applicant, prior art Weiberg’s disclosure in [0035] suggests Weiberg’s external oscillating magnetic field flip-flops/vibrates magnetized particles/MNPs with the MNPs positioned at the cell membrane applying pressure on cell membrane which would directly mechanically activate the at least one cell functionally similar to disclosure by Lee. When the term “stimulate” is interpreted in light of the instant application para. [0018], Weiberg’s disclosure in [0035] suggests the stimulation occurring due to combination of the magnetizable particle mechanical flip-flopping and the hyperthermia effect of the MNPs flip-flopping. Also cross reference instant application specification [0018] “magnetizable particles may be vibrated in order to mechanically stimulate at least one neuron through application of an external magnetic field that changes in time. The effect of this stimulation may be measured …by observing the behavioral responses of an animal or human. … It is understood that the vibration 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify motion of the magnetizable particle used to therapeutically stimulate the at least one cell as taught by Weinberg, to be a vibration motion, as also taught by Weinberg. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of delivering therapy via external magnet based repelling or attracting (e.g., pushing or pulling) forces that cause motion of MNP-laden cells and that thereby, treat disease or injury (Weinberg, [0028-0029]).
Weinberg as a whole does not explicitly disclose the controller feature i.e. a controller coupled to the at least one coil and configured to operate the at least one coil to produce a magnetic field that vibrates the magnetizable particle.
In an analogous magnetic nanoparticles and AMF medical field of endeavor, however, Anikeeva discloses apparatus (Anikeeva in at least abstract, fig. 3, fig. 5, 8, 9, 13, 14,  [0002-0004], [0028-0029], [0031-0037], [0039], [0055], [0057], [0058-0059], [0061-0062], [0080], [0082-0085], [0093-0094], [0095-0096], [0100], table 4, [0101], [0107] for example discloses subject-matter relevant to claims. More specifically, Anikeeva in at least fig. 3-4, [0028-0029], [0031] for example discloses an apparatus. See at least Anikeeva [0028] “use of magnetic fields to excite different magnetic particles associated with such chosen sub-volumes … portion of the biological tissue, for example … by associating the magnetic particles with and/or delivering such particles to the selected sub-volumes of the object … and exposing the particles disposed in association with the chosen sub-volumes to the magnetic field to cause a biological reaction [0029] “selective activation of material and/or operational properties of the accessed objects or targets is solved by operationally associating, with such objects or targets, respectively corresponding magnetic particles having different particle parameters (such as, for example, sizes, shapes, anisotropy fields, magnetic hysteresis loops) and selectively exposing the chosen objects or targets to alternating magnetic fields (AMFs)”; [0031] “independent heating of sub-portion(s) of a whole…selective heating task may be required, for example, to reach and affect only nerve cells of the tissue to trigger their action potential to initiate appropriate cascades of reactions associated with such cells”),
wherein a controller coupled to the at least one coil and configured to operate  the at least one coil to produce a magnetic field that vibrates the magnetizable particle to directly mechanically stimulate and alter the activity of the at least one cell (First, the terms “activates” , “directly mechanically activates” and “stimulate” in this limitation are being interpreted in light of the instant application specification [0008] and  [0018]. instant application specification [0008] “Other investigators have noticed that … direct mechanical stimulation can activate nerves (see, the article by J Lee et al in the March 2015 publication in the journal Experimental Neurobiology entitled "Ca2+ entry is required for mechanical stimulation”; instant application specification [0018]“magnetizable particles may be vibrated in order to mechanically stimulate at least one neuron through application of an external magnetic field that changes in time. The effect of this stimulation may be measured …by observing the behavioral responses of an animal or human. … It is understood that the vibration of the particle is effected by changing a magnetic field applied from outside the body. It is understood that heat may be generated through motion of the particle, and that stimulation may be as a result of such heat”. Further, the [0108], “programmable electronic circuitry (such as a computer processor) …”) coupled to the at least one coil (see at least fig. 3, [0058] “coils 312”) and configured to operate  the at least one coil to produce a magnetic field that vibrates the magnetizable particle to directly mechanically stimulate and alter the activity of the at least one cell.  
In Anikeeva “magnetizable particle is a vibration that directly mechanically activates the at least one cell” as claimed occurs due to flip-flopping effect on the MNPs under the influence of the external oscillating magnetic field and the activation resulting due to combination of the magnetizable particle mechanical flip-flopping and the hyperthermia effect of the MNPs flip-flopping as disclosed in Anikeeva [0055] and [0063], when the term “activate” and “directly mechanically activates” in this limitation are interpreted in light of the instant application specification [0008] and [0018]. 
Please note that, the Applicant discusses and admits as prior art activation of nerves by direct mechanical stimulation in instant application para. [0008] (Instant application [0008] “Other investigators have noticed that … direct mechanical stimulation can activate nerves (see, the article by J Lee et al in the March 2015 publication in the journal Experimental Neurobiology entitled "Ca2+ entry is required for mechanical stimulation-induced ATP release from astrocytes;" hereby incorporated by reference in its entirety”). The non-patent literature to Lee on page 19 section titled “Mechanical Stimulation” explicitly states that the mechanical 
See at least Anikeeva [0055] “the use of MNPs … to actuate non-invasively and independently distinct …cell types by means of localized heat dissipated through magnetic hysteresis losses. Magnetically-driven signaling (the general idea of which is to apply a rapidly alternating magnetic field to MNPs that are concentrated near cellular structures of interest…) can be used for interfacing biological …systems…The heating of the MNPs in the applied magnetic field is directed … to use such magnetic-field-caused targeted heating as a stimulus to produce a desired response from the specific cells to which the chosen MNPs have affinity. … targeted directly and stimulated by the heating of the MNPs alone …”; [0063] “MNPs dissipates heat when magnetic moments of individual MNPs … realign with an applied field”; [0082] “an alternating magnetic field is applied to the composite particle, producing … generates an action potential by biasing the voltage gated ion channels indigenous to the neuronal membrane”; [0083] “change of polarization may introduce a sufficient voltage bias to increase the probability of targeted neurons spontaneously firing…to stimulate collective activity in biological tissue … resulting in viable bio-therapy.”; [0094] “garnish different cell types with magnetic particles tuned to AFMs [sic AMFs] … allowing for independent activation of … identified cells”; [0100] “effectuate magnetically multiplexed heat-based biological stimulation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an apparatus coupled to the at least one coil and configured to operate the at least one coil to produce a magnetic field that vibrates the magnetizable particle to stimulate and alter the activity of the at least one cell as taught by Weinberg by further including a controller as taught by Anikeeva. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of [a] using the computer logic and external alternating magnetic field to mechanically excite magnetic particles in vivo targeted to controlling identified cells via excitation of the magnetic particles associated with these cells (Anikeeva, [0029], [0031], [0032], [0108]); and/or [b]  to actuate the identified cells by use of localized heat dissipated in such MNPs through magnetic hysteresis losses produced by MNPs oscillating under the influence of an external oscillating/alternating magnetic field (Anikeeva, [0034]) and/or [c] for using targeted magnetic particles for activation of heat losses in such particles via exposure of the particles to the external magnetic field to remotely stimulate the activity of a cell type of interest in a subject with which the magnetic particles have been associated (Anikeeva, [0035]).

Additionally as per independent Claim 17, Weinberg discloses an apparatus for stimulating at least one cell in a body of a subject (Here, the term “at least one cell” is being broadly yet reasonably interpreted as encompassing tissues, organs. Weinberg in at least abstract, [0002], [0004], [0006-0008], [0015-0037], fig. 2 for example discloses claimed subject-matter. More specifically, Weinberg in at least [0006], [0008], fig. 2, [0023-0025], [0033] discloses apparatus/applicator that can be adapted for stimulating at least one cell (i.e. tissue/organ/cell) in a body of a subject), the apparatus comprising: 
at least one magnetizable particle for introduction into the subject's body (Weinberg in at least [0006],  [0008], [0015], [0019], fig. 2, [0023-0025], [0028], [0030], [0032-0033], [0035], [0037] for example discloses at least one magnetizable particle/MNP for introduction into the subject's body. See at least Weinberg [0006] “use magnetic gradients to transport MNPs through a barrier… By utilizing a configuration of magnets …MNPs can be propelled, pushed, pulled or otherwise manipulated in relation to an anatomical and/or physiological barrier, to position, re-position or maintain the position(s) of the MNPs.”; [0037] “By introducing the MNP/therapeutic agent combination into a subject's bloodstream the MNP/therapeutic agent combination may then be subsequently transported and positioned within the subject's body via manipulation with magnets and/or an array of magnetic elements that produce magnetic fields. These magnets or magnetic elements may be provided … externally to the subject's body”); and 
at least one coil located outside the subject's body ( Weinberg in at least [0006], [0008], [0017], [0019], fig. 2, [0023-0025], [0027], [0033], [0037] discloses at least one coil/electromagnet (see esp. [0006], [0017], [0027]) located outside (see esp. [0008], [0017], [0019], [0025], [0037], non-invasive/external positioning of electromagnet) the subject's body. See Weinberg at least [0006] “By utilizing a configuration of magnets (whether of the 
wherein the at least one coil produces magnetic fields and applies the magnetic fields to the at least one magnetizable particle to generate motion of the at least one magnetizable particle, wherein the motion of the at least one magnetizable particle therapeutically activates the at least one cell (First, the claim limitation is being interpreted as encompassing both direct/indirect interactions/effects. Weinberg in at least [0006], [0008], [0017], [0019], fig. 2, [0023-0025], [0027], [0033], [0037] discloses wherein the at least one coil produces magnetic fields and at least indirectly applies the magnetic fields to the at least one magnetizable particle/MNP to at least indirectly generate motion of the at least one magnetizable particle, wherein the motion of the at least one magnetizable particle at least indirectly therapeutically activates the at least one cell. See at least Weinberg [0028-0029] “introduce MNPs into various parts of a subject's body including at the cellular level… the methodologies for introducing and transporting MNPs can be used to deliver therapy by repelling or attracting (e.g., pushing or pulling) MNP-laden cells to manipulate or effect the placement of such cells in a subject's body…MNP laden stem cells may be transported … into damaged tissue in order to treat disease or injury.” Weinberg [0033] “MNPs may be associated with a therapeutic agent, or may be used themselves for therapy. It is known that MNPs can be attracted to magnets (i.e., pulled), or repelled by magnets (i.e., pushed)…use one or more magnetic arrays that can push and/or pull MNPs. … to deliver drugs, cells, diagnostic agents, and other materials to organs or structures in the central nervous system or in other body compartments of a subject” ; Weinberg [0035] “Once transported across an organic barrier and delivered to a site, the MNPs may be 
Weinberg in the above embodiment used does not necessarily require the motion of the at least one magnetizable particle be a vibration that directly mechanically activates the at least one cell.
In an analogous magnetic nanoparticles and AMF medical field of endeavor, however, Anikeeva discloses an apparatus for stimulating at least one cell in a body of a subject (Anikeeva in at least abstract, fig. 3, fig. 5, 8, 9, 13, 14,  [0002-0004], [0028-0029], [0031-0037], [0039], [0055], [0057], [0058-0059], [0061-0062], [0080], [0082-0085], [0093-0094], [0095-0096], [0100], table 4, [0101], [0107] for example discloses subject-matter relevant to claims. More specifically, Anikeeva in at least fig. 3-4, [0028-0029], [0031] for example discloses an apparatus for stimulating at least one cell in a body of a subject. See at least Anikeeva [0028] “use of magnetic fields to excite different magnetic particles associated with such chosen sub-volumes … portion of the biological tissue, for example … by associating the magnetic particles with and/or delivering such particles to the selected sub-volumes of the object … and exposing the particles disposed in association with the chosen sub-volumes to the magnetic field to cause a biological reaction of the chosen sub-volume of the tissue in response to the exposure”; [0029] “selective activation of material and/or operational properties of the accessed objects or targets is solved by operationally associating, with such objects or targets, [0031] “independent heating of sub-portion(s) of a whole…selective heating task may be required, for example, to reach and affect only nerve cells of the tissue to trigger their action potential to initiate appropriate cascades of reactions associated with such cells”),
wherein the motion of the at least one magnetizable particle is a vibration that directly mechanically activates the at least one cell (First, the terms “activates” and “directly mechanically activates”  in this limitation are being interpreted in light of the instant application specification [0008], [0018] . instant application specification [0008] “Other investigators have noticed that … direct mechanical stimulation can activate nerves (see, the article by J Lee et al in the March 2015 publication in the journal Experimental Neurobiology entitled "Ca2+ entry is required for mechanical stimulation-induced ATP release from astrocytes;" hereby incorporated by reference in its entirety) ; instant application specification [0018]“magnetizable particles may be vibrated in order to mechanically stimulate at least one neuron through application of an external magnetic field that changes in time. The effect of this stimulation may be measured …by observing the behavioral responses of an animal or human. … It is understood that the vibration of the particle is effected by changing a magnetic field applied from outside the body. It is understood that heat may be generated through motion of the particle, and that stimulation may be as a result of such heat.” Second, the claim limitation is being interpreted as encompassing both direct/indirect interactions/effects. 
directly mechanically activates the at least one cell.
 In Anikeeva “magnetizable particle is a vibration that directly mechanically activates the at least one cell” as claimed occurs due to flip-flopping effect on the MNPs under the influence of the external oscillating magnetic field and the activation resulting due to combination of the magnetizable particle mechanical flip-flopping and the hyperthermia effect of the MNPs flip-flopping as disclosed in Anikeeva [0055] and [0063], when the term “activate” and “directly mechanically activates” in this limitation are interpreted in light of the instant application specification [0008] and [0018]. 
Please note that, the Applicant discusses and admits as prior art activation of nerves by direct mechanical stimulation in instant application para. [0008] (Instant application [0008] “Other investigators have noticed that … direct mechanical stimulation can activate nerves (see, the article by J Lee et al in the March 2015 publication in the journal Experimental Neurobiology entitled "Ca2+ entry is required for mechanical stimulation-induced ATP release from astrocytes;" hereby incorporated by reference in its entirety”). The non-patent literature to Lee on page 19 section titled “Mechanical Stimulation” explicitly states that the mechanical stimulation was performed by pressing (i.e. pressure application) the cell membrane with a glass pipette. Interpreting “directly mechanically activates the at least one cell” in light of instant application para. [0008] and Lee non-patent literature incorporated by reference in its entirety by the Applicant, prior art Anikeeva’s disclosure in at least [0055] and [0063] of external oscillating magnetic field flip-flops/vibrates magnetized particles/MNPs with the MNPs 
See at least Anikeeva [0055] “the use of MNPs … to actuate non-invasively and independently distinct …cell types by means of localized heat dissipated through magnetic hysteresis losses. Magnetically-driven signaling (the general idea of which is to apply a rapidly alternating magnetic field to MNPs that are concentrated near cellular structures of interest…) can be used for interfacing biological …systems…The heating of the MNPs in the applied magnetic field is directed … to use such magnetic-field-caused targeted heating as a stimulus to produce a desired response from the specific cells to which the chosen MNPs have affinity. … targeted directly and stimulated by the heating of the MNPs alone …”; [0063] “MNPs dissipates heat when magnetic moments of individual MNPs … realign with an applied field”; [0082] “an alternating magnetic field is applied to the composite particle, producing … generates an action potential by biasing the voltage gated ion channels indigenous to the neuronal membrane”; [0083] “change of polarization may introduce a sufficient voltage bias to increase the probability of targeted neurons spontaneously firing…to stimulate collective activity in biological tissue … resulting in viable bio-therapy.”; [0094] “garnish different cell types with magnetic particles tuned to AFMs [sic AMFs] … allowing for independent activation of … identified cells”; [0100] “effectuate magnetically multiplexed heat-based biological stimulation. Multiplexing with MNPs can be used to remotely stimulate specific neural populations… MNPs … can be targeted to specific neuronal types in specific locations (axons, cell bodies, synapses). Neural activity can be modulated through naturally occurring thermally responsive ion channels (for example, calcium channels TRPV1, 2, 3, TRPA1; potassium channel TREK1) as well as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motion of the at least one magnetizable particle that activates the at least one cell to be a vibration that directly mechanically activates the at least one cell as disclosed by Anikeeva. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of [a] using an external alternating magnetic field to mechanically excite magnetic particles in vivo targeted to controlling identified cells via excitation of the magnetic particles associated with these cells (Anikeeva, [0029], [0031], [0032]); and/or [b]  actuating the identified cells by use of localized heat dissipated in such MNPs through magnetic hysteresis losses produced by MNPs oscillating under the influence of an external oscillating/alternating magnetic field ([0034]) and/or[c] using targeted magnetic particles for activation of heat losses in such particles via exposure of the particles to the external magnetic field to remotely stimulate the activity of a cell type of interest in a subject with which the magnetic particles have been associated (Anikeeva, [0035]).

As per dependent Claim 18, the combination of Weinberg and Anikeeva as a whole further discloses apparatus further comprising magnetic resonance imaging equipment for visualizing a location of the at least one magnetizable particle within the subject (Weinberg in at least [0010], [0020-0022], [0036] for example discloses magnetic resonance imaging/MRI equipment for visualizing a location of the at least one magnetizable particle/MNP within the subject).

As per dependent Claim 19, the combination of Weinberg and Anikeeva as a whole further discloses apparatus further comprising magnetic particle imaging equipment for visualizing a location of the at least one magnetizable particle within the subject (Weinberg in at least [0036] for example discloses progress of MNPs in a body may be accomplished through the use of magnetic particle imaging).  

As per dependent Claim 20, the combination of Weinberg and Anikeeva as a whole further discloses apparatus wherein a location of the at least one magnetizable particle is superimposed on an image of anatomy of the at least one cell obtained with magnetic resonance imaging techniques (Weinberg in at least  fig. 1b, [0020-0022] for example discloses an integrated unitary MRI image that shows both rat brain/anatomy (here rat brain is representative of “anatomy” and since rat brain is tissue, rat brain would also encompass at least one cell) image simultaneously along with image of magnetic nanoparticles deposited/distributed at the rat brain tissue/cells (which is representative of image of “a location of the at least one magnetizable particle”) on the same MRI image i.e. two elements of interest superimposed on the same MRI image.  Further, the arrow 16 in fig. 1b is also a location superimposed on the image. Also compare applied prior art fig. 1 of a MRI image showing brain tissues with no magnetic nanoparticles at the brain tissue to MRI image of fig. 1b showing a combined unitary MRI image that shows both brain anatomy tissue simultaneously along with magnetic nanoparticles deposited at brain tissue on the same MRI image i.e. two elements of interest superimposed on the same unitary MRI image showing spatial distribution of the MNPs/magnetic nanoparticles in the target brain tissue. See at least Weinberg [0020] FIGS. 1(a)-(b) are images obtained using Magnetic Resonance Imaging (MRI) technology. The image [0021] FIGS. 1(a)- (b) provide a set of magnetic resonance images of a rat to which MNPs had been administered intra-nasally  … As shown in FIG. 1(b), the rat brain 100 after application of the magnetic gradient; [0022] As indicated in FIG. 1(b), the arrow 115 refers to a reduced MRI signal in the portion of the olfactory bulb 110 on the same side as the intranasal administration 105, indicating the new presence of MNPs (which have distorted the local magnetic field so that the MRI signal from nearby protons has been reduced). This demonstrates and evidences that MNPs had been transported across the cribiform plate 115 into the rat's brain 100. Accordingly, FIGS. 1(a)-(b) confirms the potential use of MRI to describe the spatial distribution of the MNPs.).  

As per dependent Claim 21, the combination of Weinberg and Anikeeva as a whole further discloses apparatus wherein a location of the at least one magnetizable particle is varied using a magnetic field applied from outside of the body (Weinberg in at least abstract, [0006], [0017], [0025],[0027-0028], [0033], [0035], [0037] discloses wherein a location of the at least one magnetizable particle/MNP is varied using a magnetic field  (see abstract, [0006], [0017], [0025],[0027-0028], [0033], [0035], [0037] by utilizing a configuration of magnets (whether of the electromagnetic type or permanent magnets), MNPs can be propelled, pushed, pulled or otherwise manipulated in relation to an anatomical and/or physiological barrier, to position, re-position or maintain the position(s) of the MNPs)  applied from outside (see esp. [0008], [0017], [0019], [0025], [0037], non-invasive/outside positioning of electromagnet) of the body).  

As per dependent Claim 23, the combination of Weinberg and Anikeeva as a whole further discloses apparatus wherein stimulation is effected by electrical energy emanating from the at least one magnetizable particle (Here the claim limitation is being interpreted in light of instant application para. [0021]. Weinberg in at least [0006], [0008], [0017], [0019], fig. 2, [0023-0025], [0027], [0033], [0037] discloses MNPs used to deliver an electrical pulse to its surroundings (i.e. body vicinity MNPs are positioned at) by application of electromagnetic energy from a source (electromagnet/coil, see esp. [0006], [0017], [0025], [0027]) external (see esp. [0008], [0017], [0019], [0025], [0037], non-invasive/outside positioning of electromagnet) to the body, and thus, the electrical component/energy of the electromagnetic energy being transmitted or conveyed via the MNP to the surrounding cells within the body. Further, Anikeeva [0080] discloses “magnetic fields could be used to remotely generate changes in local electric fields to affect cellular targets”.).  

As per dependent Claim 24, the combination of Weinberg and Anikeeva as a whole further discloses apparatus wherein the at least one magnetizable particle emanates electromagnetic energy to stimulate the at least one cell (Here the claim limitation is being interpreted in light of instant application para. [0021]. Weinberg in at least [0006], [0008], [0017], [0019], fig. 2, [0023-0025], [0027], [0033], [0037] discloses MNPs used to deliver an electrical pulse to its surroundings (i.e. body vicinity MNPs are positioned at) by application of electromagnetic energy from a source (electromagnet/coil, see esp. [0006], [0017], [0025], [0027]) external (see esp. [0008], [0017], [0019], [0025], [0037], non-invasive/outside positioning of electromagnet) to the body, and thus, the electromagnetic energy being transmitted or conveyed via the MNP to the surrounding cells within the body. Further, 

As per dependent Claim 25, the combination of Weinberg and Anikeeva as a whole further discloses apparatus wherein the at least one magnetizable particle is introduced into the subject's nervous system through intranasal administration and across the cribriform plate (Weinberg in at least fig. 2, abstract, [0006], [0011], [0015-0016], [0022-0025] for example discloses one or more magnetic gradients are used to transport Magnetic Nano Particles (MNPs) through an organic barrier (anatomic, physiologic, or combined anatomic-physiologic barrier), for example, the cribiform plate…by utilizing a configuration of magnets (whether of the electromagnetic type or permanent magnets), MNPs can be propelled, pushed, pulled or otherwise manipulated in relation to an anatomical and/or physiological barrier, to position, re-position or maintain the position(s) of the MNPs).  

As per dependent Claim 26, the combination of Weinberg and Anikeeva as a whole further discloses apparatus wherein a physiological barrier is opened as a result of another motion of the particle or of energy emanating from the at least one magnetizable particle (Weinberg in at least fig. 2, abstract, [0006], [0011], [0015-0016], [0022-0025], [0033] for example discloses wherein a physiological barrier is opened as a result of another motion of the particle or of energy emanating from the at least one magnetizable particle. More specifically, see Weinberg at least [0015] “one or more magnetic gradients are used to transport Magnetic Nano Particles (MNPs) through an organic barrier (anatomic, physiologic, or combined 

As per dependent Claim 28, the combination of Weinberg and Anikeeva as a whole further discloses apparatus wherein the at least one cell is a neuron (Weinberg in at least [0031], [0033] and Anikeeva in at least table 4, [0082-0083], [0100] discloses application to at least one neuron cell. See at least Weinberg [0031] “the organic barrier is a cribiform plate and the ultimate goal is to affect transportation of the MNPs into the central nervous system”; and  [0033] “an apparatus and method of augmenting or implementing transport across an anatomic or physiological barrier, with the use of MNPs, which are affected by magnetic gradients applied in the vicinity of the barrier…used to deliver drugs, cells, diagnostic agents, and other materials to organs or structures in the central nervous system”. See Anikeeva at least [0083] “nanoparticles may be used at low concentrations …Even if a change in polarization, resulting from the produced local heating, is below the level substantial to immediately elicit an action potential, the caused change of polarization may introduce a sufficient voltage bias to increase 

As per dependent Claim 29, the combination of Weinberg and Anikeeva as a whole further discloses apparatus wherein the at least one cell is a neuron(Weinberg in at least [0031], [0033] and Anikeeva in at least table 4, [0082-0083], [0100] discloses application to at least one neuron cell).
Response to Amendment
 According to the Amendment, filed 07/26/2021, the status of the claims is as follows:
Claims 1, 17 are currently amended; 
Claims 18-20, 23-25  are as originally filed;
Claims 21, 26, 28, 29 are previously presented;
Claims 2-16  are withdrawn; and
Claims 22, 27 are cancelled.
By the current amendment, as a result, claims 1-21, 23-26, 28, and 29 are now pending in this application and claims 1, 17-21, 23-26, 28, 29 are being examined on the merits as being drawn to elected invention/species.
Response to Arguments
Issues Raised and Arguments to Rejections/Objections Not Based On Prior Art presented on Page 6  of Applicant’s Amendment dated  07/26/2021
The Examiner agrees with the Applicant, and in light of the amendments/arguments, withdraws the following non prior art related objections/rejections raised in Office Action dated 01/25/2021: [1] The objection to claims is withdrawn in view of the amendment and arguments, filed 07/26/2021.

Issues Raised and Arguments to Rejections Based On Prior Art presented on Page 6 of Applicant’s Amendment dated  07/26/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of the Claims[a] Claim 17 was rejected under 35 U.S.C. 103 as being obvious over Weinberg (US 20130204120). Claims 1, 17-21, 23-26, 28, and 29 were rejected under 35 U.S.C. 103 as being obvious over Weinberg in view of Anikeeva (US 20150150714).The rejections are respectfully traversed because the cited references, analyzed individually or in combination, fail to teach or suggest all the features recited in combination in the rejected claims. 

[b]For example, the cited references fail to teach or suggest the claimed apparatus or system including a controller coupled to the at least one coil and configured to operate the at least one coil to produces a magnetic field that vibrates the magnetizable particle to directly mechanically stimulate and alter the activity of the at least one cell, as recited in the independent claims….as currently amended, the claims now actually require that the controller operates a coil to directly mechanically stimulate and alter activity of the at least one cell. 


Applicant’s arguments with respect to the above claim limitations have been considered but were not found persuasive for the following reasons. 

More specifically, Weinberg discloses alternate hyperthermia embodiments wherein MNPs may be heated (i.e., hyperthermia) through the application of an external oscillating magnetic field  (see at least Weinberg [0035] “Once transported across an organic barrier and delivered to a site, the MNPs may be heated through the application of an oscillating magnetic field (i.e., hyperthermia).”) that suggests wherein the motion of the at least one magnetizable particle is a vibration that directly mechanically activates the at least one cell with the vibration occurring due to flip-flopping effect on the MNPs under the influence of the external oscillating magnetic field and the activation resulting due to combination of the magnetizable particle mechanical flip-flopping and the hyperthermia effect of the MNPs flip-flopping, when the term “activate” and “directly mechanically activates” in this limitation are interpreted in light of the instant application specification [0008] and [0018].  Please note that, the Applicant discusses and admits as prior art activation of nerves by direct mechanical stimulation in instant application para. [0008] (Instant application [0008] “Other investigators have noticed that … direct mechanical stimulation can activate nerves (see, the article by J Lee et al in the March 2015 publication in the journal Experimental Neurobiology entitled "Ca2+ entry is required for mechanical stimulation-induced ATP release from astrocytes;" hereby incorporated by reference in its entirety”). The non-patent literature to Lee on page 19 section titled “Mechanical Stimulation” explicitly states that the mechanical stimulation was performed by pressing (i.e. pressure application) the cell membrane with a glass pipette. Interpreting “directly mechanically 
Additionally, with respect to Anikeeva, Anikeeva discloses an apparatus for stimulating at least one cell in a body of a subject. See Anikeeva in at least fig. 3-4, [0028-0029], [0031] for example which discloses an apparatus for stimulating at least one cell in a body of a subject. See at least Anikeeva [0028] “use of magnetic fields to excite different magnetic particles associated with such chosen sub-volumes … portion of the biological tissue, for example … by associating the magnetic particles with and/or delivering such particles to the selected sub-volumes of the object … and exposing the particles disposed in association with the chosen sub-volumes to the magnetic field to cause a biological reaction of the chosen sub-volume of the tissue in response to the exposure”),
Anikeeva also discloses the limitation wherein the motion of the at least one magnetizable particle is a vibration that directly mechanically activates the at least one cell. 
Third, Anikeeva in at least [0055], [0063], [0082-0083], [0094], [0100] for example discloses wherein the motion of the at least one magnetizable particle is at least a vibration that directly mechanically activates the at least one cell.
 Fourth,  in Anikeeva “magnetizable particle is a vibration that directly mechanically activates the at least one cell” as claimed occurs due to flip-flopping effect on the MNPs under the influence of the external oscillating magnetic field and the activation resulting due to combination of the magnetizable particle mechanical flip-flopping and the hyperthermia effect of the MNPs flip-flopping as disclosed in Anikeeva [0055] and [0063], when the term 
Fifth, as noted previously, the Applicant discusses and admits as prior art activation of nerves by direct mechanical stimulation in instant application para. [0008] (Instant application [0008] “Other investigators have noticed that … direct mechanical stimulation can activate nerves (see, the article by J Lee et al in the March 2015 publication in the journal Experimental Neurobiology entitled "Ca2+ entry is required for mechanical stimulation-induced ATP release from astrocytes;" hereby incorporated by reference in its entirety”). The non-patent literature to Lee on page 19 section titled “Mechanical Stimulation” explicitly states that the mechanical stimulation was performed by pressing (i.e. pressure application) the cell membrane with a glass pipette. Interpreting “directly mechanically activates the at least one cell” in light of instant application para. [0008] and Lee non-patent literature incorporated by reference in its entirety by the Applicant, prior art Anikeeva’s disclosure in at least [0055] and [0063] of external oscillating magnetic field flip-flops/vibrates magnetized particles/MNPs with the MNPs positioned at the cell membrane applying pressure on cell membrane which would directly mechanically activate the at least one cell functionally similar to disclosure by Lee. 
See at least Anikeeva [0055] “the use of MNPs … to actuate non-invasively and independently distinct …cell types by means of localized heat dissipated through magnetic hysteresis losses. Magnetically-driven signaling (the general idea of which is to apply a rapidly alternating magnetic field to MNPs that are concentrated near cellular structures of interest…) can be used for interfacing biological …systems…The heating of the MNPs in the applied magnetic field is directed … to use such magnetic-field-caused targeted heating as a stimulus to produce a desired response from the specific cells to which the chosen MNPs have affinity. … 
For the foregoing reasons, applied art as a whole discloses at least one coil that produces a magnetic field that vibrates the magnetizable particle to directly mechanically stimulate and alter the activity of the at least one cell as now explicitly, positively and specifically recited by the Applicant.
Please also see detailed claim interpretation, claim limitation mapping to prior art disclosed features and arrangement of features and explanations above.

Conclusion
Applicant’s’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREEMONTHS from the mailing date of this action. In the event a first reply is filed withinTWO MONTHS of the mailing date of this final action and the advisory action is notmailed until after the end of the THREE-MONTH shortened statutory period, then theshortened statutory period will expire on the date the advisory action is mailed, and anyextension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date ofthe advisory action. In no event, however, will the statutory period for reply expire laterthan SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for 
/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
	/S.R/            Examiner, Art Unit 3791                                                                                                                                                                                            August 5, 2021